Citation Nr: 0506831	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for post-surgical complications of radical 
retropubic prostatectomy with lymph node dissection, to 
include incontinence, a pelvic hematoma (claimed as swelling 
and blood clot in the scrotum), antibiotic diarrhea, 
impotence, open wound, pain, and numbness in the thighs.  

2.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for a bilateral foot 
disorder, claimed as plantar keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge in the June 2003 substantive appeal (VA 
Form 9).  In August 2003, the veteran withdrew his request 
for hearing.  Therefore, the Board will address the issues on 
appeal.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for post-surgical complications of 
radical retropubic prostatectomy with lymph node dissection, 
to include incontinence, a pelvic hematoma (claimed as 
swelling and blood clot in the scrotum), antibiotic diarrhea, 
impotence, open wound, pain, and numbness in the thighs, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve within the Republic of Vietnam 
and has not been shown to have been exposed to herbicides 
during active service.

2.  The veteran has prostate cancer.

3.  The currently diagnosed bilateral plantar keratosis is 
related to complaints of bilateral foot trouble during active 
service.


CONCLUSIONS OF LAW

1.  Prostate cancer was neither incurred in nor aggravated by 
service, nor may such be presumed to be related to service in 
Vietnam.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  A bilateral foot disability was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

II.  Prostate Cancer

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (now codified at 38 C.F.R. §§ 
3.307, 3.309 (2003)).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. 
§ 3.307(a)(6)(iii).

Prostate cancer is among the diseases that shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 
C.F.R. § 3.309(e).  Prostate cancer must have become manifest 
to a degree of 10 percent or more at any time after service. 
38 C.F.R. § 3.307(a)(6)(ii).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he incurred prostate cancer as a 
result of his service in the United States, specifically that 
such is the result of exposure to herbicides (Agent Orange).  
He reports that he was exposed to Agent Orange when it was 
used as a defoliant where he was stationed.  The veteran does 
not contend, nor do his service records show that he was 
stationed in the Republic of Vietnam.  

Governing law and regulations provide, however, that a 
veteran must have had actual duty or visitation in the 
Republic of Vietnam to be afforded the presumption of 
exposure to herbicides. 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  Therefore, 
the Board finds that the veteran did not have service in 
Vietnam, as contemplated by 38 C.F.R. § 3.307(a)(6)(iii), and 
his exposure to Agent Orange or other herbicide agent may not 
be presumed.  There is no service or other competent evidence 
tending to corroborate the veteran's account of having been 
exposed to herbicides while serving in the United States.  As 
such, presumption service connection is not warranted for 
prostate cancer in this case.

Although the veteran has argued that his disability is the 
result of presumed exposure to Agent Orange (herbicide), and 
not that such was first manifested during service, VA must 
also ascertain whether there is any basis to indicate that 
the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).

In that regard, service medical records are negative for 
treatment or diagnosis of prostate cancer or note of any 
manifestations thereof.  Nor is there any post-service 
medical evidence in the claims file that demonstrates that 
prostate cancer manifested to a compensable degree within one 
year following the veteran's discharge.  See 38 C.F.R. §§ 
3.307, 3.309.  Instead, the post-service VA medical records 
demonstrate that the veteran has been treated for prostate 
cancer only recently, nearly three decades after discharge 
from active duty service.

Furthermore, the record contains no competent medical opinion 
linking the veteran's current diagnosis of prostate cancer to 
his military service.  Instead, the evidence of a nexus 
between service during the Vietnam era and exposure to 
herbicides is limited to the veteran's own statements.  The 
veteran has not claimed that he has special medical training 
nor does the record demonstrate that he is medically trained.  
His statements drawing a connection between his service and 
the diagnosis of prostate cancer not competent medical 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Absent competent evidence of a causal nexus between prostate 
cancer and service, the veteran is not entitled to service 
connection on a direct basis.  

III.  Bilateral foot disorder

The veteran contends that he experience calluses of the feet 
during service.  He was in the infantry.  In May 1967, the 
veteran was treated for a sore toe.  The examiner noted that 
the veteran had swelling and tenderness of the left foot.  
According to a July 1971 expiration of term of service (ETS) 
report of medical history, the veteran indicated that he had 
experienced foot trouble.  

There is current medical evidence showing treatment for foot 
trouble.  According to a January 2003 VA outpatient treatment 
record, the examiner noted that the veteran had severe and 
painful plantar keratoses of both feet.  The examiner added 
that the veteran had had this problem since his military 
service, by history.  

The veteran also provided a buddy statement dated in August 
2002 from someone who served with him.  The veteran's buddy 
recalled that the veteran was frequently treated for foot 
problems during service.  

The Board finds that service connection for bilateral plantar 
keratosis is warranted based on the evidence of record.  The 
veteran is competent to describe the calluses that he had 
during service, which the veteran's buddy corroborated.  
Furthermore, the January 2003 VA outpatient examiner noted 
that the veteran had had this problem since service.  The 
history described by the examiner is consistent with the 
evidence of record.  In absence of any evidence to the 
contrary, the Board finds that the evidence is in equipoise 
and that service connection is in order for this claimed 
disability.  

IV.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO, in a letter dated in April 2003, advised the veteran 
what information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  The statement of the case also notified the 
veteran of the information and evidence needed to 
substantiate the claims.  The May 2003 supplemental statement 
of the case also contained VA's regulation implementing the 
VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination in this case is not 
necessary to reach a decision.  There is no evidence that the 
veteran manifested prostate cancer until many years after his 
release from service, or that establishes an event, injury or 
disease in service that may be linked to prostate cancer.  
Further development is not needed in this case because there 
is sufficient evidence to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


ORDER

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure, is denied.

Entitlement to service connection for bilateral foot 
disability is granted.




REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA),  Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law in November 2000 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  The Act and the implementing regulations 
are applicable to the appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  In a January 2004 
statement, received by VA in February 2004, the veteran 
reported that he was submitting these records in support o 
his claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for post-surgical complications after the 
October 2003 supplemental statement of the case was issued.  
He did not waive RO consideration of this evidence.  
Therefore, the case is remanded for RO consideration of the 
evidence.

In light of the evidence of record, the Board further finds 
that a VA examination, as described below, is necessary 
before addressing the issue on appeal.  The VA medical 
evidence shows that the veteran underwent prostate surgery in 
November 2001.  The evidence prior to the operation indicates 
that the veteran was diagnosed with an advanced form of 
prostate cancer, and that surgery was required.  The post-
surgical VA medical records indicate that the veteran 
developed a hematoma while in the hospital.  For the 
following months, the veteran was treated for a number of 
problems, including swelling, incontinence, and pain.  As 
described below, the examiner should determine whether VA was 
negligent in its care of the veteran during the November 2001 
prostate surgery or during his subsequent recovery.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO must review the claims folder, 
including the private medical evidence 
received in February 2004, to ensure that 
all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

2.  Schedule the veteran for an 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the claimed post-
surgical complications of radical 
retropubic prostatectomy with lymph node 
dissection, to include incontinence, a 
pelvic hematoma (claimed as swelling and 
blood clot in the scrotum), antibiotic 
diarrhea, impotence, open wound, pain, 
and numbness in the thighs.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete history should 
be elicited.  The examiner should 
identify any currently present post-
surgical complications of radical 
retropubic prostatectomy with lymph node 
dissection.  

?	The examiner should provide an 
opinion, based upon the claims 
folder review and the examination 
results, as to whether it is at 
least as likely as not that 
treatment rendered by VA resulted 
caused or permanently worsened any 
post-surgical complications of 
radical retropubic prostatectomy 
with lymph node dissection to 
include incontinence, a pelvic 
hematoma (claimed as swelling and 
blood clot in the scrotum), 
antibiotic diarrhea, impotence, open 
wound, pain, and numbness in the 
thighs.  

?	If so, the examiner should provide 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent), that that the additional 
disability was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the 
part of VA, or an event not 
reasonably foreseeable.  The 
supporting rationale for all 
opinions provided must be set forth 
in the examination report.

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


